Title: From Thomas Jefferson to A. & J.W. Picket, 25 September 1821
From: Jefferson, Thomas
To: Picket, A. & J.W.


Messrs A. & J. W.Picket
Monticello
Sept. 25. 21.
I duly recieved your favor of the 10th asking an opinion from me on the subject of female education. it is one to which nothing has happened to draw my attention particularly, & therefore I am really not qualified to give an opinion worthy of your acceptance, and still less of being used for any public purpose. approaching the entrance into my 80th year, repose and tranquility are with me the summum bonum of life. yet it is not the mere labor of the writing table, however irksome that is become to me, which would prevent my hazarding such an opinion as I might make up with some reflection, but that I can write nothing however indifferent, which, if it gets before the public, is not siezed upon by political enmity, as ground of obloquy. and altho I fear no reproach, I see no usefulness in rekindling malice, and reviving hostile feelings in those who, as to my self ought long ago to have forgotten them. trusting therefore to your indulgence I salute you with great respect.Th: Jefferson